DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is an ALLOWABILITY NOTICE in response to applicant’s claim amendments and arguments filed June 8, 2021.  Claims 1, 4, 6, 10, 12, 14, and 16 are currently amended.  Claims 2, 3, 5, 8, 9, and 11 have been canceled.  Claims 23-26 are newly added.  Claims 1, 4, 6, 7, 10, and 12-26 are pending review in this correspondence. 

Response to Amendment
	Objection to claims 9 and 10 for reflecting improper dependency are withdrawn in view of applicant’s amendments and the cancelation of claim 9.
	Rejection of claims 1, 6-8, 17, 20, and 22 as being anticipated by Mostowfi et al (US 2014/0369889 A1) is withdrawn in view of applicant’s claim amendments and cancelations.
	Rejection of claims 19 and 21 as being unpatentable over Mostowfi et al (US 2014/0369889 A1) in view of Linder et al (US 2013/0224075 A1) is withdrawn in view of applicant’s claim amendments.
	
Allowable Subject Matter
Claims 1, 4, 6, 7, 10, and 12-26 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest cited prior art of reference fails to disclose or fairly teach the devices of claims 1, 6, and 16, wherein: a) an additional liquid additive is simultaneously pulled from an additional source through the valve arrangement and the liquid same, liquid additive, and additional liquid additive are mixed in the pump chamber by the action of the pump on said mixture (claim 1); b) the liquid additive is a solvent separating a first .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY I FISHER whose telephone number is (469)295-9182.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 



/B.I.F/Examiner, Art Unit 1798                                                                                                                                                                                                        June 14, 2021

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798